The plaintiff demurred to the answer as a counterclaim only, and the court ordered the demurrer stricken from the files as frivolous, thus sustaining the counterclaim. On appeal from this order this court held the counterclaim insufficient, and the writer of the opinion, as a matter of course, entered a reversal of the order; but a majority of the court, while agreeing with the opinion, directed an affirmance of the order as the proper judgment, and it is accordingly so entered. From this entry only, I respectfully dissent.